DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 11-20 and 24-26 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/16/2021.

However, in view of Applicant’s arguments and art found during the search, the restriction is re-evaluated. The restriction now present is between:

Species 1A: embodiments directed to using residual reverberation (claims 1-16 and 21-23)

and 

Species 1C: embodiments using sensed phase relative to drive signal.

.

Applicant's election with traverse of Subspecies 1A in the reply filed on 02/16/2021 is acknowledged.  The traversal is on the ground(s) that the use of the phase relationship between the response and drive signal preclude the use of residual reverberation.  This is not found persuasive because the manner of determining the resonant frequency and/or quality factor from the use of the phase relationship between the response and drive signal is different from determining the resonant frequency and/or quality factor from a response of the transducer while or during reverberation.  Searching for the determination of the resonant frequency and/or quality factor from the use of the phase relationship between the response and drive signal will not likely result in dinging art pertinent to determining the resonant frequency and/or quality factor from a response of the transducer while or during reverberation.  The inventions will require different searches such as searching different CPC groups or electronic sources and employing different search queries, thus creating a search and/or examination burden on the Examiner.  For such reasoning, the restriction between Species 1A and 1C is still deemed proper.

The requirement is still deemed proper and is therefore made FINAL.

The claims to be examined are 1-16 and 21-23.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/05/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claim 21 is objected to because of the following informalities:  
- Claim 21 states “a transmitter to drive”.  Should be written as “a transmitter configured to drive”.  
- Claim 21 states “a receiver to sense”. Should be written as “a receiver configured to sense”.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 14 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakao et al. (US 2019/0337015; “Nakao”; for the usage of the effectively filed date, the English machine translation for JP 2017-011456 is provided herewith).

Regarding claim 14, Nakao teaches a piezoelectric-based sensor (100; Figure 1; [0034]) that comprises: a piezoelectric transducer (120; Figure 1;[0034]); and ONS02722F2USPage 4 a controller (110, 140-150 and 200; Figure 1) that drives ([0033 and 0036]) the piezoelectric transducer (120) to generate bursts of acoustic energy (ultrasonic waves, i.e. bursts of acoustic energy, are produced throughout time; [0033 and 0035]) and, based on a response (due to the driving of the transducer 120, a receive signal is obtained; [0037]) of the piezoelectric transducer (120) to said driving ([0003 and 0036]), derives a quality factor (quality factor is determined using the Q-factor calculating circuit when the receive signal, i.e. response, is obtained; [0040-0043, 0054 and 0056]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao in view of Zhang et al. (US 20160061652; “Zhang”) in further view of Kiefer et al. (US 6,035,696; “Kiefer”).
Regarding claim 15, Nakao teaches wherein the controller (110, 140-150 and 200; Figure 1) measures the quality factor (using the Q-factor calculating circuit; [0040-0043, 0054 and 0056]).
Nakao teaches measuring the resonant frequency and the quality factor during the reverberation stage of the response but does not expressly teach measuring either during the driving stage.
However, Zhang teaches measuring the resonant frequency ([0011, 0106-0110, 0119, 0132]) during the driving stage (when applying a driving frequency; [0011, 0106-0110, 0119, 0132]) of the response (the current and the voltage phases obtained when the transducer is operated; [0011, 0106-0110, 0119, 0132]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Zhang’s manner of measuring the resonant frequency implemented by Nakao’s controller in order to provide a secondary/backup manner to obtain the resonant frequency of the transducer in the 
The combination of Nakao and Zhang teach measuring the resonant frequency during the driving stage but does not expressly teach the quality factor during the driving stage.
However, Kiefer states that the quality factor (Figure 3; Column 5, Lines 21-26) is determined based on the measured resonant frequency (Figure 3 demonstrates the center frequency, i.e. resonant frequency, of the transducer and the width/sharpness of the resonant frequency, i.e. quality factor; Column 5, Lines 21-26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Kiefer’s quality factor determined based on Nakao’s and Zhang’s resonant frequency measured during the driving stage in order to determine in which operating frequencies higher or lower than the resonant frequency of the transducer will permit the transducer to continue to emit ultrasonic waves, thus knowing what are the operating capabilities of the transducer.



Regarding claim 16, the combination of Nakao, Zhang and Kiefer teaches  wherein the controller (110, 140-150 and 200; Figure 1: Nakao) measures the quality factor ([0040-0043, 0054 and 0056]: Nakao and Figure 3; Column 5, Lines 21-26: Kiefer) by measuring the frequency dependence of the response (Figure 3 demonstrates the center frequency, i.e. resonant frequency, of the transducer and the width/sharpness of the resonant frequency, i.e. quality factor; where, the frequency dependence is obtained due to the width/sharpness of the resonant frequency, i.e. quality factor; Column 5, Lines 21-26).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao.
Regarding claim 21, Nakao teaches a controller (110, 140-150 and 200; Figure 1) for a piezoelectric transducer (120; Figure 1; [0034]), the controller (110, 140-150 and 200; Figure 1) comprising: a transmitter (116; [0033]) to drive a piezoelectric transducer (120; Figure 1) with a carrier signal pulse (the signal generating circuit 116 applies a drive signal, i.e. carrier signal pulse, to the transducer 120; [0033 and 0058]) and a residual reverberation period after the carrier signal pulse (the reverberation signal in the receive signal is obtained by elements 122 and 130 after the signal generating circuit 116 applies to the drive signal, i.e. carrier signal pulse, to the transducer 120; [0033 and 0058]); ONS02722F2USPage 5a receiver (122 and 130; Figure 1; [0034 and 0037]) to sense a 
Nakao teaches in the embodiment of Figure 1 the transmitter and the residual reverberation after the carrier signal pulse but does not expressly teach the transmitter providing provide a low impedance path during the residual reverberation period.
However, Nakao teaches in the embodiment of Figure 11 the transmitter (116; Figure 11) providing provide a low impedance path (the sensor is shortened creating a low-impedance path; [0078-0079 and 0084]) during the residual reverberation period (the sensor is shortened creating a low-impedance path when the resonant frequency is determined, the resonant frequency is determined during the reverberation period; therefore, the sensor is shorted during the reverberation period; Abstract and [0078-0079 and 0084]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Nakao’s embodiment of Figure 11 teaching of providing a low impedance path during Nakao’s residual reverberation 

Regarding claim 22, Nakao teaches in the embodiment of Figure 1 wherein the core logic (112, 114, 140-150 and 200; Figure 1) derives a quality factor Q (using the Q-factor calculating circuit 200; [0040-0043, 0054 and 0056]) from the response (Q-factor is determined by using the receive signal; [0040-0043, 0054, 0056]).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Nakao et al. (US 2019/0337015; “Nakao”; for the usage of the effectively filed date, the English machine translation for JP 2017-011456 is provided herewith) teaches in the embodiment of Figure 1 a piezoelectric-based sensor (100/120; [0034]; Figure 1) that comprises: a piezoelectric transducer (120; Figure 1; [0034]) that provides residual reverberation after being driven (Abstract; [0041; 0055]); and a controller (110, 140-150 and 200; Figure 1).

Nakao teaches in the embodiment of Figure 11 the controller (110, 140-150 and 200; Figure 11) that provides a low impedance path ([0078-0079 and 0084]) for the 

In claim 1, the specific limitations of "the controller measures current through the low impedance path to determine a resonant frequency of the piezoelectric transducer" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 2-5 are also allowed for depending on claim 1.


Regarding claim 6, Nakao teaches in the embodiment of Figure 1 a method (paragraphs [0033-0043] describes the operation of the transducer 120 and determining an anomaly of the transducer 120) of operating a piezoelectric-based sensor (120; Figure 1; [0034]), the method comprising: driving ([0003 and 0036]) a piezoelectric transducer (120; Figure 1; [0034]) that provides residual reverberation after being driven (Abstract; [0041; 0055]).

Nakao teaches in the embodiment of Figure 11 providing a low impedance path ([0078-0079 and 0084]) for the piezoelectric transducer (120; Figure 1) during the residual reverberation (transducer 120 is shortened and thus provides a low impedance path when the resonant frequency and quality factor are measured, where the resonant frequency and the quality factor are measured during the reverberation stage; [0041; 0055]).

In claim 6, the specific limitations of “measuring current through the low impedance path to determine a resonant frequency of the piezoelectric transducer" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 7-10 are also allowed for depending on claim 6.



Regarding claim 11, Nakao teaches in the embodiment of Figure 1 a piezoelectric-based sensor (100/120; [0034]; Figure 1) that comprises: a piezoelectric transducer (120; Figure 1; [0034]) that provides residual reverberation after being driven (Abstract; [0041; 0055]); and a controller (110, 140-150 and 200; Figure 1).

Nakao teaches in the embodiment of Figure 11 the controller (110, 140-150 and 200; Figure 11) that provides a low impedance path ([0078-0079 and 0084]) for the piezoelectric transducer (120; Figure 1) during the residual reverberation (transducer 120 is shortened and thus provides a low impedance path when the resonant frequency and quality factor are measured, where the resonant frequency and the quality factor are measured during the reverberation stage; [0041; 0055]).

In claim 11, the specific limitations of "the controller measures current through the low impedance path to determine a quality factor Q of the piezoelectric transducer" 
Claims 12-13 are also allowed for depending on claim 11.


Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 23, Nakao teaches wherein the transmitter (116; [0033]) drives the piezoelectric transducer (the signal generating circuit 116 applies a drive signal, i.e. carrier signal pulse, to the transducer 120; [0033 and 0058]).
Zhang teaches drives the piezoelectric transducer at a series of different frequencies ([0018-0023]).

In claim 23, the specific limitations of "the receiver measures the low impedance path current as a function of frequency" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456.  The examiner can normally be reached on M-F: 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856